PER CURIAM:
Writ granted. The district court erred in granting defendant's motion to suppress her statement based on her diminished mental state in the absence of any showing of coercive police activity. As this court previously noted, "our current jurisprudence subscribes as a matter of state law to the rule of Colorado v. Connelly , 479 U.S. 157, 167, 107 S.Ct. 515, 522, 93 L.Ed.2d 473 (1986), that "coercive police activity is a necessary predicate to the finding that a confession is not 'voluntary' within the meaning of the Due Process Clause of the Fourteenth Amendment." State v. Thornton , 12-0095 (La. 3/30/12) (per curiam), 83 So.3d 1024. "Absent police conduct causally related to the confession, there is simply no basis for concluding that any state actor has deprived a criminal defendant of due process of law." Connelly , 479 U.S. at 164, 107 S.Ct. at 520. In the present case, not only was there no evidence of coercive police conduct, but the district court expressly found that the officers' conduct was proper. Therefore, we grant the State's application to vacate the district court's ruling, which granted defendant's motion to suppress, and remand for further proceedings consistent with the views expressed here.
VACATED AND REMANDED